Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 30-38 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


				Written Description
Claims 30-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims are broadly drawn to a method for selecting a pepper plant of a cultivated pepper variety exhibiting resistance to Phytophthora capsica comprising introgression into said plant a Phytophthora capsica resistance allele within a first allele flanked in the genome of said plant by marker locus SNPmarker_2 (SEQ ID NO:9) and marker locus SNPmarker_1(SEQ ID NO: 8) on chromosome 6 wherein said introgressed Phytophthora capsica resistance allele confers improved Phytophthora capsici resistance;  or wherein said introgressing comprises a) crossing a plant comprising said recombinant chromosomal segment with a second pepper plant of a different genotype to produce one or more progeny; and b) selecting a progeny plant comprising said recombinant chromosomal segment; or wherein said second pepper plant comprises an introgressed Phytophthora capsica resistance allele within a second recombinant chromosomal segment flanked in the genome of said plant by marker locus SNPmarker_7 (SEQ ID NO:1) and marker locus SNPmarker_12(SEQ ID NO: 6) on chromosome 5.
	The specification describes a double haploid (DH) population developed from F1 progeny generated from a cross between the resistant hot pepper line HAS-144-6103 and a susceptible hot pepper line HAS-144-1357. The DH lines comprises the locus on chromosome 5 and the locus on chromosome 6 flanked in the genome of said plant by marker locus SNPmarker_2 (SEQ ID NO:9) and marker locus SNPmarker_1(SEQ ID NO: 8) surprisingly showed significantly reduced symptom compared to DH lines comprising only the locus of chromosome 5 (Fig. 2). The specification describes crossing between P. capsici resistance donor (CM334) and P. capsici susceptible parent (SBR-99-1274),and F1 progeny from said cross, SBRHJ12-G011, that exhibited P. capsici resistance and does not produce light green fruit at the immature stage (Table 1), in which the recombinant event is defined by marker locus SNPmarker_7 (SEQ ID NO:1) and marker locus SNPmarker_12(SEQ ID NO: 6).  

The purpose of the written description is to ensure that the inventor had possession at the time the invention was made, of the specific subject claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.
“The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations. Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966”. While the written description requirement does not demand either examples or an actual reduction, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398; 1406 (Fed. Cir. 1997). In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures. A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. The court goes on to say, "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus." See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
	
First, the only structure associated with resistance allele on chromosome 5 is chromosome 5 regions flanked by marker locus SNPmarker_7 (SEQ ID NO:1) and marker locus SNPmarker_12(SEQ ID NO: 6) in variety SBRHJ12-G011 or DH lines. The chromosomal segment is described by marker loci only is not enough given the chromosome segment flanked with  marker loci has to be from the variety containing such chromosome segment.  Still further, there is no known correlation between the structure and function of an allele from chromosome 6 that confers additional resistance to Phytophthora capsici under all disease pressure except for the chromosomal segment on chromosome 6 is associated a segment with marker locus SNPmarker_1 or SNPmarker_2 on chromosome 5 from DH lines. The specification does not correlates the chromosome segment on marker locus SNPmarker_7 (SEQ ID NO:1) and marker locus SNPmarker_12(SEQ ID NO: 6) alone with the disease resistance.
Furthermore, the specification fails to sufficiently describe a representative number of DNA sequences that corresponds to Phytophthora capsici  resistance alleles or describe structural features common to the genus of Phytophthora capsici  resistance alleles recited in the claims or representative number of pepper plants comprising recombinant introgression conferring Phytophthora capsici  resistance without light immature fruit color phenotype or genotype. The only structure described is a region of between about 39.4 cM and 41.8 cM and flanked by marker locus SEQ ID NO:1 and 6 as well as encoding AIG1 gene on chromosome 5 of PTA-123693 line. The only structure described for chromosomal segment for additional resistance to Phytophthora capsici under all disease pressure is the chromosomal segment located between about 26.4 cM and 28.7 cM on chromosome 5 and associated with marker locus SNPmarker_1 or SNPmarker_2 on chromosome 6 from DH lines developed from F1 progeny generated from a cross between HAS-144-6103 and HAS-144-1357.
Therefore, given this lack of adequate written description of the allele that confers resistance Phytophthora capsici and lack of a second allele that confers light immature fruit color phenotype and the lack of written description of a representative number of cultivated pepper plant comprising said allele, one of skill in the art would not have recognized Applicants in possession of the claimed invention at the time the application was filed. Therefore, the claimed invention is not adequately described.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9, 22-28 of U.S. Patent No.10,858,667. Although the claims at issue are not identical, they are not patentably distinct from each other.
The claims are broadly drawn to a method for selecting a pepper plant of a cultivated pepper variety exhibiting resistance to Phytophthora capsica comprising introgression into said plant a Phytophthora capsica resistance allele within a first allele flanked in the genome of said plant by marker locus SNPmarker_2 (SEQ ID NO:9) and marker locus SNPmarker_1(SEQ ID NO: 8) on chromosome 6 wherein said introgressed Phytophthora capsica resistance allele confers improved Phytophthora capsici resistance;  or wherein said introgressing comprises a) crossing a plant comprising said recombinant chromosomal segment with a second pepper plant of a different genotype to produce one or more progeny; and b) selecting a progeny plant comprising said recombinant chromosomal segment; or wherein said second pepper plant comprises an introgressed Phytophthora capsica resistance allele within a second recombinant chromosomal segment flanked in the genome of said plant by marker locus SNPmarker_7 (SEQ ID NO:1) and marker locus SNPmarker_12(SEQ ID NO: 6) on chromosome 5.
Claims 8-9, 22-28 of U.S. Patent No.10,858,667 teach a method to produce a pepper plant exhibiting improved Phytophthora capsica resistance under all disease pressure by crossing a pepper plant comprising an recombinant introgression on chromosome 5 wherein said recombinant introgression is flanked in the genome of said plant by marker locus SNPmarker_7 (SEQ ID NO:1) and marker locus SNPmarker_12(SEQ ID NO: 6) and wherein the representative seed comprising  said resistant allele is deposited as PTA-123693 and wherein said plant further comprises an introgressed chromosomal  segment from chromosome 6 associated with marker locus SNPmarker_2 (SEQ ID NO:9) and marker locus SNPmarker_1(SEQ ID NO: 8)(claim 8); or wherein the segment is located between about 26.4 cM and about 28.7 cM; or wherein the method comprises selecting a progeny plant comprising detecting at least one polymorphism at  marker locus SNPmarker_7 (SEQ ID NO:1) and SNPmarker_12(SEQ ID NO: 6) on chromosome 5, or SNPmarker_2 (SEQ ID NO:9) and SNPmarker_1(SEQ ID NO: 8) on chromosome 6(claim 24-28). Therefore, instant method is regarded as an obvious variant in view of the methods of U.S. Patent No.10,858,667.




   Conclusion

No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI ZHENG whose telephone number is (571)272-8031.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/LI ZHENG/Primary Examiner, Art Unit 1662